ORDER

PER CURIAM.
Appellant, William Young, appeals the judgment of conviction for first degree robbery, RSMo § 569.020 (1994), and armed criminal action, RSMo § 571.015 (1994), entered by the Circuit Court of St. Louis County after a jury trial. Appellant also appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. We further find the judgment denying the Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rules 30.25(b) and 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.